Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim 20 is withdrawn and claims 1-19 are herein examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim because a processor is already recited in claim 1 line 8.
Claim 6 recites the limitation "a processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim because a processor is already recited in claim 1 line 8.
Claim 7 recites the limitation "a processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim because a processor is already recited in claim 1 line 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyke et al. US 2009/0193766 in view of Capitani US 2016/0355283.

Regarding claim 1, Dyke discloses a lidding system comprising: a transfer apparatus (conveyor 22) configured to transfer a container (10) which is put on the transfer apparatus (22) such that a bottom (12) of the container contacts the transfer apparatus (par 0034), the container having an opening opposite to the bottom and a side wall (14) extending from the bottom to the opening (figures 2-3); a holding apparatus (76) including a pair of support members (78) configured to hold the side wall (14) of the container (par 0049-0052); a processor (90) configured to control the plurality of support members to hold the side wall of the container at a holding position on the transfer apparatus (22) while maintaining a holding posture of the container (controller 90 is interpreted as a processor, as it is configured to control the position of support members 78; controller 90 coordinates movement of the conveyor belt, sealing mechanism, and gripping mechanism 76 such that the gripping members hold the tray in place while the conveyor belt can continuously move; par 0054-0055) and a lidding apparatus configured to press, at the lidding position, a lid against the container held by the holding apparatus to close the opening (sealing mechanism 40 engages lid 16 to seal the container; par 0040-0043).

    PNG
    media_image1.png
    238
    314
    media_image1.png
    Greyscale

However Capitani teaches a tray lidding apparatus that includes a holding tool that lifts the tray up to be sealed off the conveyor transfer device by lifting the container by the peripheral edge of the tray (operated by a control unit 100 which includes a digital processor which is programmed to perform the steps of holding and lifting each tray par 0243-0244; lower tool 22 has seats 23b to support the peripheral edge of the tray to hold in place during sealing of the top of the container; par 0135-0135; fig.7).
Therefore it would have been obvious to one having ordinary skill in the art to modify the container holding apparatus and controller 90 which is interpreted to include a processor in order to control the steps of the packaging machine with the lifting tool as taught by Capitani to accommodate different height containers while providing a firm top seal of the container.

    PNG
    media_image2.png
    459
    669
    media_image2.png
    Greyscale


Regarding claim 2, Dyke in view of Capitani substantially teaches the lidding system according to claim 1, wherein the container (10) includes a flange (15) on the side wall (14), and the holding apparatus (76) is configured to support an underside of the flange (Dyke par 0051). 
Regarding claim 3, Dyke in view of Capitani substantially teaches the lidding system according to claim 1, wherein the transfer apparatus (22) is configured to continue operating even while the holding apparatus holds the container (Dyke par 0034).
Regarding claim 4, Dyke in view of Capitani substantially teaches the lidding system according to claim 2, wherein the transfer apparatus (22) is configured to continue operating even while the holding apparatus holds the container (Dyke par 0034).
Regarding claim 5, Dyke in view of Capitani substantially teaches the lidding system according to claim 1, further comprising:
a position sensor (92) configured to detect a position of the container (par 0054); and a processor (controller 90) configured to control the holding apparatus (76) based on position data output from the position sensor so as to move the container to the lidding position (controller 90 coordinates movement of the conveyor belt, sealing mechanism, and gripping mechanism 76; Dyke par 0054-0055).
Regarding claim 6, Dyke in view of Capitani substantially teaches the lidding system according to claim 2, further comprising:
a position sensor (92) configured to detect a position of the container (par 0054); and a processor (controller 90) configured to control the holding apparatus (76) based on position data output from the position sensor so as to move the container to the lidding position (controller 90 coordinates movement of the conveyor belt, sealing mechanism, and gripping mechanism 76; Dyke par 0054-0055).
Regarding claim 7, Dyke in view of Capitani substantially teaches the lidding system according to claim 3, further comprising: Dyke teaches a position sensor (92) configured to detect a position of the container (par 0054); and a processor (controller 90) configured to control the holding apparatus (76) based on position data output from the position sensor so as to move the container to the lidding position 

Regarding claim 8, Dyke in view of Capitani substantially teaches the lidding system according to claim 5, wherein the holding apparatus (76) comprises a plurality of horizontal actuators (94 on extension arms 82) configured to move the plurality of support members (78), respectively, independently in a substantially horizontal direction (figs. 5-6), and the processor (90) is configured to control the plurality of horizontal actuators based on the position data so as to move the container to the lidding position (Dyke par 0049-0056).
Regarding claim 9, Dyke in view of Capitani substantially teaches the lidding system according to claim 6, wherein the holding apparatus (76) comprises a plurality of horizontal actuators (94 on extension arms 82) configured to move the plurality of support members (78), respectively, independently in a substantially horizontal direction (figs. 5-6), and the processor (90) is configured to control the plurality of horizontal actuators based on the position data so as to move the container to the lidding position (Dyke par 0049-0056).
Regarding claim 10, Dyke in view of Capitani substantially teaches the lidding system according to claim 7, wherein the holding apparatus (76) comprises a plurality of horizontal actuators (94 on extension arms 82) configured to move the plurality of support members (78), respectively, independently in a substantially horizontal direction (figs. 5-6), and the processor (90) is configured to control the plurality of horizontal actuators based on the position data so as to move the container to the lidding position (Dyke par 0049-0056).

Regarding claim 11, Dyke in view of Capitani substantially teaches the lidding system according to claim 5, wherein the holding apparatus (76) comprises a rotary actuator (motor 99 which rotates spindle 93) configured to rotate the plurality of support members about a vertical axis, and the processor 
Regarding claim 12, Dyke in view of Capitani substantially teaches the lidding system according to claim 6, wherein the holding apparatus (76) comprises a rotary actuator (motor 99 which rotates spindle 93) configured to rotate the plurality of support members about a vertical axis, and the processor is configured to control the rotary actuator based on the position data so as to move the container to the lidding position (fig.13; Dyke par 0057-0058).
Regarding claim 13, Dyke in view of Capitani substantially teaches the lidding system according to claim 7, wherein the holding apparatus (76) comprises a rotary actuator (motor 99 which rotates spindle 93) configured to rotate the plurality of support members about a vertical axis, and the processor is configured to control the rotary actuator based on the position data so as to move the container to the lidding position (fig.13; Dyke par 0057-0058).

Regarding claim 14, Dyke in view of Capitani substantially teaches the lidding system according to claim 8, wherein the holding apparatus (76) comprises a rotary actuator (motor 99 which rotates spindle 93) configured to rotate the plurality of support members about a vertical axis, and the processor is configured to control the rotary actuator based on the position data so as to move the container to the lidding position (fig.13; Dyke par 0057-0058).
Regarding claim 15, Dyke in view of Capitani substantially teaches the lidding system according to claim 5, further comprising:
an illumination apparatus configured to illuminate the container , wherein the transfer apparatus comprises a conveyor belt that transmits light from the illumination apparatus provided below the conveyor belt, and the position sensor comprises a camera configured to capture, from above, an image of the container illuminated by the illumination apparatus (position sensor 92 uses a fiber optic photo-eye that projects a beam interpreted as illumination into the path of the container 10 to signal the position of the container; Dyke par 0055).
Regarding claim 16, Dyke in view of Capitani substantially teaches the lidding system according to claim 1, further comprising: an alignment apparatus (rails 96) placed upstream of the holding apparatus in a travel direction of the transfer apparatus, the alignment apparatus being configured to move the container(10) to be transferred by the transfer apparatus (22) toward a position corresponding to the lidding position in a width direction perpendicular to the travel direction (guide rails 96 serve to align container 10 as it travels along the support structure along conveyor 22; Dyke par 0054).
Regarding claim 17, Dyke in view of Capitani substantially teaches the lidding system according to claim 16, wherein the alignment apparatus comprises a pair of arm members (96) placed facing each other in the width direction (figure 6), the pair of arm members being configured to sandwich the container (extends along either side of the container to align the movement of the container), opening/closing actuators configured to open and close the pair of arm members in the width direction (guide rails can be easily adjusted using knobs connected to the rails; Dyke par 0054), and feed belts placed in contact portions of the pair of arm members with the container, respectively, the feed belts being configured to be circulated and driven at a travel speed which is substantially same as a transfer speed of the transfer apparatus (22).

Regarding claim 18, Dyke in view of Capitani substantially teaches the lidding system according to claim 1, wherein the plurality of support members are configured to be replaceable according to a shape of the container (support 78 are removably mounted to accommodate a variety of containers having a wide range of shapes and sizes; figures 11a, and 12; par 0053).

    PNG
    media_image3.png
    181
    284
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    291
    242
    media_image4.png
    Greyscale



Regarding claim 19, Dyke in view of Capitani substantially teaches the lidding system according to claim 1, wherein the lidding apparatus comprises an articulated robot including ( lidding closure apparatus 40), at a tip (which extends from an arm that can move vertically up and down), but fails to explicitly teach a suction pad that suctions the lid, the articulated robot being configured to carry the lid fed to a lid receiving position to the lidding position and place the lid on, and the suction pad is configured to be replaceable according to a shape of the lid.
However, Capitani teaches a suction pad of a lid closure area, to hold a container lid of sheet material above the tray to be sealed and move the lid into a lidding position (suction hole 48 in correspondence with surface 37; as seen in figure 11; par 0163).
Therefore it would have been obvious to modify the lid closure apparatus as taught by Dyke which is adapted to be changed for different types of containers, such as rectangular or circular containers, with suction as taught by Capitani to securely hold and release the lid portion in order to get a secure seal of the container.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues that Dyke fails to teach a processor which is configured to control the plurality of support members and to lift the container to a lidding position; and further argues that Capitani fails to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731